Exhibit 10.1


 DELTATHREE, INC.
2006 NON-EMPLOYEE DIRECTOR STOCK PLAN


1.    Purposes


The purpose of the deltathree, Inc. 2006 Non-Employee Director Stock Plan (the
“Plan”) is to enable deltathree, Inc. (the “Company”) to attract, retain and
motivate the best qualified directors and to enhance a long-term mutuality of
interest between the directors and stockholders of the Company by granting them
Restricted Stock. On the Effective Date, this Plan shall replace the deltathree,
Inc. 2004 Non-Employee Director Stock Option Plan, as amended, which will be
terminated except with respect to any outstanding Options previously granted
thereunder.


2.    Definitions


Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine and neuter pronouns are used interchangeably, and that each
encompasses the others.


"Affiliate" shall mean a corporation which is a parent or subsidiary of the
Company, direct or indirect.


"Award" shall mean any shares of Restricted Stock awarded under the Plan.


"Board" shall mean the Board of Directors of the Company.


"Class A Common Stock" shall mean the Class A common shares of the Company, par
value $.001 per share.


"Code" shall mean the Internal Revenue Code of 1986, as amended.


"Company" shall mean deltathree, Inc., a Delaware corporation, and any successor
thereto.


“Effective Date” shall have the meaning ascribed to it in Section 3 hereunder.  
 
"Eligible Director" shall mean the Chairman of the Board (so long as such person
receives no compensation for his services to the Company or any of its
subsidiaries other than as a non-executive Chairman) and any director of the
Company who is not an employee of the Company or any of its subsidiaries.


 
 

--------------------------------------------------------------------------------

 
 
"Guidelines for Board Service" shall mean the description of duties that each
Eligible Director must perform during his or her term of service as a member of
the Board. Such Guidelines will be proposed by the Nominating and Corporate
Governance Committee of the Board, and ratified by the Board prior to the annual
meeting of stockholders each year.


“Option” shall mean the right to purchase Shares at a stated price for a
specified period of time.


“Restricted Period” shall mean the period during which a grant of Restricted
Stock is subject to forfeiture.


“Restricted Stock” shall mean any Award of Class A Common Stock granted under
the Plan which becomes vested and nonforfeitable, in whole or in part, upon the
completion of such period of service as described in this Plan.


“Share” shall mean a share of Class A Common Stock.


3.    Effective Date


The effective date of the Plan (the "Effective Date") shall be the date on which
the Plan is approved by the stockholders of the Company.


4.    Administration


(a) Powers of the Board. This Plan shall be administered by the Board.
The Board may delegate its powers and functions hereunder to a duly appointed
committee of the Board. The Board shall have full authority to interpret this
Plan; to establish, amend and rescind rules for carrying out this Plan; to
administer this Plan; to incorporate in any Restricted Stock agreement such
terms and conditions, not inconsistent with this Plan, as it deems appropriate;
to construe the respective Restricted Stock agreements and this Plan; and to
make all other determinations and to take such steps in connection with this
Plan as the Board, in its discretion, deems necessary or desirable for
administering this Plan. All expenses incurred in the administration of the
Plan, including, but not limited to, for the engagement of any counsel,
consultant or agent, shall be paid by the Company.


(b) Disinterested Status. Notwithstanding the foregoing, neither the Board, any
committee thereof nor any person designated pursuant to (c) below shall take any
action that would cause any director who is a "Non-Employee Director" for
purposes of Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as
amended, as then in effect or any successor provisions ("Rule 16b-3"), to cease
to be a "Non-Employee Director," with regard to this Plan or any other stock
option or other equity plan of the Company. In particular, neither the Board nor
any committee thereof shall have any discretion as to


 
2

--------------------------------------------------------------------------------

 
 
(i) the selection of Eligible Directors as eligible to receive awards pursuant
to the Plan; or


(ii) the number of shares of Restricted Stock to be awarded pursuant to Section
6.


(c) Delegation. The Board may designate the Secretary of the Company, other
officers or employees of the Company or competent professional advisors to
assist the Board in the administration of this Plan, and may grant authority to
such persons to execute agreements or other documents on its behalf.


(d) Agents and Indemnification. The Board may employ such legal counsel,
consultants and agents as it may deem desirable for the administration of this
Plan, and may rely upon any opinion received from any such counsel or consultant
and any computation received from any such consultant or agent. No member or
former member of the Board or any committee thereof or any person designated
pursuant to paragraph (c) above shall be liable for any action or determination
made in good faith with respect to this Plan. To the maximum extent permitted by
applicable law and the Company's Certificate of Incorporation and Bylaws, each
member or former member of the Board or any committee thereof or any person
designated pursuant to (c) above shall be indemnified and held harmless by the
Company against any cost or expense (including counsel fees, which shall be paid
by the Company when incurred) or liability (including any sum paid in settlement
of a claim with the approval of the Company) arising out of any act or omission
to act in connection with this Plan, unless arising out of such person's own
fraud or bad faith. Such indemnification shall be in addition to any rights of
indemnification the person may have as a director, officer or employee or under
the Certificate of Incorporation of the Company or the Bylaws of the Company.


5.    Shares; Adjustment upon Certain Events


(a) Shares Available. Shares to be issued under this Plan shall be made
available, at the discretion of the Board, either from authorized but unissued
Shares or from issued Shares reacquired by the Company. The aggregate number of
Shares that may be issued under this Plan, from time to time, shall be 500,000
Shares, subject to any adjustments provided hereunder. If the Company shall
reacquire (at not more than its original issuance price) any Shares issued
pursuant to an Award, or if any Shares of an Award are forfeited, or otherwise
cancelled or terminated, such Shares which were subject to such Award shall
again be available for issuance from time to time pursuant to this Plan.


(b) No Limit on Corporate Action. The existence of this Plan and shares of
Restricted Stock granted hereunder shall not affect in any way the right or
power of the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company's
capital structure or its business, any merger or consolidation of the Company,
any issue of bonds, debentures, preferred or prior preference shares ahead of or
affecting common shares, the dissolution or liquidation of the Company or any
sale or transfer of all or part of its assets or business, or any other
corporate act or proceeding.


 
3

--------------------------------------------------------------------------------

 
 
(c) Adjustments upon Certain Events. In the event of any Share dividend or Share
split, recapitalization (including, without limitation, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of shares, or other similar
corporate change, the aggregate number of Shares available for Awards of
Restricted Stock under Section 5(a), the number of shares of Restricted Stock
underlying any outstanding Awards or future Awards pursuant to Section 6 shall
be appropriately adjusted.


(d) No Adjustment If Value Received. Except as hereinbefore expressly provided,
the issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment by reason
thereof shall be made with respect to the number of shares of Restricted Stock
or future Awards of shares of Restricted Stock pursuant to Section 6.


6.    Awards
 
(a) Initial Awards. Each individual who becomes an Eligible Director after the
Effective Date shall be automatically granted four thousand (4,000) shares of
Restricted Stock (“Initial Award”) on the date such Eligible Director joins the
Board.


(b) Subsequent Awards. On the first business day after each annual meeting of
stockholders of the Company occurring during the term of the Plan commencing
with the annual meeting of stockholders in 2006, each Eligible Director who
meets the Guidelines for Board Service and who continues to be an Eligible
Director following such annual meeting shall automatically be granted four
thousand (4,000) shares of Restricted Stock (a “Subsequent Award”); provided
that no Subsequent Award shall be made to any Eligible Director who has not
served as a director of the Company, as of the time of such annual meeting, for
at least six (6) months.


(c) Committee Chairman Awards.


(i) Each Eligible Director who is appointed as chairman of a standing committee
of the Board after the Effective Date (and has not served as the chairman of
such committee immediately prior to the appointment) shall be automatically
granted four thousand (4,000) shares of Restricted Stock ("Initial Committee
Chairman Award") on the date of such appointment.


(ii) Each Eligible Director who serves as a chairman of the full Board or of a
standing committee of the Board other than the audit committee, and who meets
the Guidelines for Board Service, immediately following each annual meeting of
the Company's stockholders, commencing with the annual meeting of the Company's
stockholders in 2006, shall be granted an additional four thousand (4,000)
shares of Restricted Stock (a "Committee Chairman Award"); provided that: (1) no
Committee Chairman Award shall be made to any Eligible Director who has not
served as a director of the Company, as of the time of such annual meeting, for
at least six (6) months, and (2) no Committee Chairman Award shall be made to
any Eligible Director who has received a Committee Chairman award for such
service on the same committee within the past six (6) months. Each such
Committee Chairman Award shall be made on the first business day after each
annual stockholders' meeting in question.


 
4

--------------------------------------------------------------------------------

 
 
(d) Audit Committee Service Awards.


(i) Each Eligible Director who is appointed as a member of the audit committee
of the Board after the Effective Date (and has not served as a member of the
audit committee immediately prior to the appointment) shall be automatically
granted four thousand (4,000) shares of Restricted Stock ("Initial Audit
Committee Award") on the date of such appointment.


(ii) Each Eligible Director who serves as a member of the audit committee of the
Board, and who meets the Guidelines for Board Service, immediately following
each annual meeting of the Company's stockholders, commencing with the annual
meeting of the Company’s stockholders in 2006, shall be granted four thousand
(4,000) shares of Restricted Stock (an "Audit Committee Service Award");
provided that: (1) no Audit Committee Service Award shall be made to any
Eligible Director who has not served as a director of the Company, as of the
time of such annual meeting, for at least six (6) months, and (2) no Audit
Committee Award shall be made to any Eligible Director who has received an Audit
Committee award for such service within the past six (6) months. In addition,
the chairman of the audit committee of the Board shall be granted an additional
two thousand (2,000) shares of Restricted Stock (an "Audit Committee Chairman
Award"). Each such Audit Committee Service Award and Audit Committee Chairman
Award shall be made on the first business day after each annual stockholders'
meeting in question.


(e) Annual Limitation. Notwithstanding the foregoing, an Eligible
Director shall receive a maximum of twelve thousand (12,000) shares of
Restricted Stock during any single calendar year.


(f) Restricted Stock Agreement. The Award or Restricted Stock shall be evidenced
by a written or electronic agreement containing the terms of this Section 6 and
any other terms as required by law.


(g) Restricted Period and Procedure. The Restricted Period applicable to any
Award of Restricted Stock granted under this Plan shall lapse, and the shares
related to such award shall become freely transferable and fully vested on the
first anniversary of the date of grant. Any certificates issued in respect of
Restricted Stock shall be registered in the name of the Eligible Director and
deposited by such Eligible Director, together with a stock power endorsed in
blank, with the Company. At the expiration of the Restricted Period with respect
to any award of Restricted Stock, unless otherwise forfeited, the Company shall
deliver such certificates to the Eligible Director or to the Eligible Director's
legal representative.


 
5

--------------------------------------------------------------------------------

 
 
(h) Delivery of Shares. Upon the expiration or termination of the Restricted
Period, the restrictions applicable to the Restricted Stock shall lapse and a
stock certificate for the number of shares of Common Stock with respect to which
the restrictions have lapsed shall be delivered, free of all such restrictions,
except any that may be imposed by law, to the Eligible Director or the Eligible
Director's beneficiary or estate, as the case may be. No payment will be
required to be made by the Eligible Director upon the delivery of such shares of
Common Stock, except as otherwise provided in Section 12(e) of the Plan. The
stock certificates may bear such legend or legends as the Board, in its
discretion, determines to be necessary or appropriate to prevent a violation of,
or to perfect an exemption from, the registration requirements of the Securities
Act of 1933, as amended, or to implement the provisions of any agreements
between the Company and the Eligible Director with respect to such shares.


(i) Termination of Director Status. If an Eligible Director ceases to serve as a
member of the Board for any reason (including, resignation, failure to stand for
re-election or failure to be re-elected), any award of Restricted Stock shall
become vested and nonforfeitable as to that number of shares which is equal to
the number of shares of Class A Common Stock subject to such Award times a
fraction, the numerator of which is the number of days actually served as an
Eligible Director during the Restricted Period and the denominator of which is
the total number of days during the Restricted Period. Any portion of any
Restricted Stock that has not become nonforfeitable at the date of an Eligible
Director's termination of service shall be forfeited as of such date.


(j) Change in Control. Notwithstanding anything to the contrary in the Plan, any
Restricted Period applicable to shares of Restricted Stock shall lapse and any
shares underlying the Restricted Stock shall become vested in full upon a
“change in control.” For purposes of this Section, a "change in control" shall
arise if, at any time while the Eligible Director is a member of the Company's
Board of Directors any one or more of the following events occurs:


(i) The Company is merged, consolidated or reorganized into or with another
corporation, or other entity and, as a result thereof, less than 50% of the
outstanding stock or other capital interests of the surviving, resulting or
acquiring corporation, person, or other entity is owned, in the aggregate, by
the stockholder or stockholders of the Company immediately prior to such merger,
consolidation or reorganization; or


(ii) The Company sells all or substantially all of its business or assets (or
both) to any other corporation, person, or other entity, less than 50% of the
outstanding, voting stock or other capital interests of which are owned, in the
aggregate, by the stockholders of the Company, directly or indirectly,
immediately prior to or after such sale.


(iii) Any "Person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) other than a Person who is an
Affiliate as of the Effective Date becomes the "Beneficial Owner" (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company's
then outstanding voting securities (excluding for this purpose the Company or
its Affiliates or any employee benefit plan of the Company) pursuant to a
transaction or a series of related transactions which the Board of Directors
does not approve.


 
6

--------------------------------------------------------------------------------

 
 
7.    Transferability of Awards


Unless the Restricted Period has expired, no Award shall be transferable by the
Eligible Director otherwise than by will or under the applicable laws of descent
and distribution, unless such transfer shall be (a) acceptable under Rule 16b-3
and is approved by the Board or its authorized delegate or (b) if the agreement
pursuant to which an Award is made so provides, by gift or domestic relations
order, to (i) the spouse, children or grandchildren of such Eligible Director
(collectively, "Family Members"), (ii) a trust or trusts for the exclusive
benefit of such Family Members, or (iii) a partnership or limited liability
company in which such Family Members and trusts for the exclusive benefit of
such Family Members are the only partners or members, as the case may be. In
addition, no Award shall be assigned, negotiated, pledged or hypothecated in any
way (whether by operation of law or otherwise) and no Award shall be subject to
execution, attachment or similar process. Upon any attempt to transfer, assign,
negotiate, pledge or hypothecate any Award, or in the event of any levy upon any
Award by reason of any attachment or similar process, in either case contrary to
the provisions hereof, such Award shall immediately become null and void.


8.    Rights as a Stockholder; Dividend Equivalents.


Eligible Directors granted shares of Restricted Stock shall be entitled to
receive, either currently or at a future date, as specified by the Board, all
dividends and other distributions paid with respect to those shares, provided
that if any such dividends or distributions are paid in shares of Common Stock
or other property (other than cash), such shares and other property shall be
subject to the same forfeiture restrictions and restrictions on transferability
as apply to the shares of Restricted Stock with respect to which they were paid.


9.    Determinations


Each determination, interpretation or other action made or taken pursuant to the
provisions of this Plan by the Board shall be final and binding for all purposes
and upon all persons, including, without limitation, the Company, the directors,
officers and other employees of the Company, the Eligible Director and the
respective heirs, executors, administrators, personal representatives and other
successors in interest of such persons.


 
7

--------------------------------------------------------------------------------

 


10.    Termination, Amendment and Modification


(a) Termination and Amendment. This Plan shall terminate at the close of
business on September 23, 2014, unless sooner terminated by action of the Board
or stockholders of the Company, and no Awards shall be granted under this Plan
thereafter. The Board at any time or from time to time may amend this Plan to
effect (i) amendments necessary or desirable in order that this Plan and the
Awards shall conform to all applicable laws and regulations and (ii) any other
amendments deemed appropriate. Notwithstanding the foregoing, (i) the provisions
of the Plan relating to (A) the number of shares of Restricted Stock to be
granted under the Plan to any Eligible Director, (B) the timing of any Award and
(C) the material terms of any such Award (including, without limitation, the
time of any such grant) may not be amended without the approval of the Company's
stockholders and (ii) the Board may not effect any amendment that would require
the approval of the stockholders of the Company under any applicable laws or the
listing requirements of The Nasdaq Stock Market (if applicable to the Company at
the time such amendment is adopted or will be effective) unless such approval is
obtained.


(b) No Effect on Existing Rights. Except as otherwise required by law, no
termination, amendment or modification of this Plan may, without the consent of
an Eligible Director or the permitted transferee of an Award, alter or impair
the rights and obligations arising under any then outstanding Award held by such
Eligible Director or the permitted transferee.


11.    Non-Exclusivity


Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other compensatory
arrangements as it may deem desirable, including, without limitation, payments
of cash amounts related to the tax liabilities arising directly or indirectly
from the issuance of shares in respect of an Award granted to an Eligible
Director hereunder.


12.    General Provisions


(a) No Right to Serve as a Director. This Plan shall not impose any obligations
on the Company to retain any Eligible Director as a director nor shall it impose
any obligation on the part of any Eligible Director to remain as a director of
the Company, provided that each Eligible Director by accepting each Award shall
represent to the Company that it is his good faith intention to continue to
serve as a director of the Company until the next annual meeting of stockholders
and that he agrees to do so unless a change in circumstances arises.


(b) No Right to Particular Assets. Nothing contained in this Plan and no action
taken pursuant to this Plan shall create or be construed to create a trust of
any kind or any fiduciary relationship between the Company and any Eligible
Director, the executor, administrator or other personal representative or
designated beneficiary of such Eligible Director, or any other persons. Any
reserves that may be established by the Company in connection with this Plan
shall continue to be part of the general funds of the Company, and no individual
or entity other than the Company shall have any interest in such funds until
paid to an Eligible Director. To the extent that any Eligible Director or his
executor, administrator, or other personal representative, as the case may be,
acquires a right to receive any payment from the Company pursuant to this Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company.


 
8

--------------------------------------------------------------------------------

 
 
(c) Beneficiary Designation. Each Eligible Director under the Plan may from time
to time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Eligible Director, shall be in a
form prescribed by the Company, and will be effective only when filed by the
Eligible Director in writing with the Company during his lifetime. In the
absence of any such designation, benefits remaining unpaid at the Eligible
Director's death shall be paid to or exercised by the Eligible Director's
surviving spouse, if any, or otherwise to or by his estate.


(d) Listing of Shares and Related Matters. The Plan, the granting and exercising
of Awards thereunder, and the other obligations of the Company under the Plan,
shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required. If at any time the Board shall determine in its discretion that
the listing, registration or qualification of the Shares covered by this Plan
upon any national securities exchange or under any United States or non-United
States federal, state or other law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the delivery of Shares under this Plan, no Shares will be
delivered unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained, or otherwise provided for, free
of any conditions not acceptable to the Board. The Company, in its discretion,
may require an Eligible Director to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of Shares in compliance with applicable laws, rules, and regulations.
The Company shall not be obligated by virtue of any provision of the Plan to
recognize the exercise of any Award or to otherwise sell or issue Shares in
violation of any such laws, rules, or regulations; and any postponement of the
exercise or settlement of any Award under this provision shall not extend the
term of such Awards, and neither the Company nor its directors or officers shall
have any obligation or liability to any person with respect to any Award (or
Shares issuable thereunder) that shall lapse because of such postponement.


(e) Withholding Taxes. The Company shall have the right to make such provisions
as it deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state or local income or other taxes incurred by reason of the
issuance of Shares under the Plan, including requiring an Eligible Director to
reimburse the Company for any taxes required to be withheld or otherwise
deducted and paid by the Company in respect of the issuance of Shares.


 
9

--------------------------------------------------------------------------------

 
 
(f) Notices. Each Eligible Director shall be responsible for furnishing the
Board with the current and proper address for the mailing of notices and
delivery of agreements and Shares. Any notices required or permitted to be given
shall be deemed given if directed to the person to whom addressed at such
address and mailed by regular United States mail, first-class and prepaid. If
any item mailed to such address is returned as undeliverable to the addressee,
mailing will be suspended until the Eligible Director furnishes the proper
address.


(g) Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.


(h) Incapacity. Any benefit payable to or for the benefit of a minor, an
incompetent person or other person incapable of receipting therefor shall be
deemed paid when paid to such person's guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Board, the Company and other parties with respect
thereto.


(i) Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.


(j) Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.


(k) Governing Law. This Plan shall be construed and enforced according to the
laws of the State of New York.


 
10

--------------------------------------------------------------------------------

 
 